DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15, 17, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the thermoplastic material."  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 15 and 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the polyalkylene terephthalate."  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "a first group of fibrillated reinforcement material regions having major axes that are oriented to within about 20 degrees of one another and a second group of fibrillated reinforcement material regions having major axes that are oriented to within about 20 degrees of one another."  It is unclear how the two regions are distinguished as they both include the same degree of orientation.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-8, 10, 21-23 and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gallucci (WO 2015/134316 A1), as evidenced by Wikipedia. 

Regarding claims 1-8, 10, 21-23 and 30, Gallucci teaches a process for making an article by additive manufacture having resistance to dripping when burned comprising (I) depositing a multitude of thermoplastic monofilament strands (Abstract).  Gallucci teaches depositing a multitude of thermoplastic monofilament strands each having a diameter from 0.1 to 20.0 mm ([0082]).  Gallucci teaches that the thermoplastic polymer is an amorphous thermoplastic polycarbonate, acrylonitrile butadiene styrene (ABS), polyetherimide (PEI), polyethersulfone (PES), polysulfone (PSu), polyphenylene oxide (PPO), polyphenylene ether (PPE), polyphenylene ether sulfone (PPSU), styrene-acrylonitrile (SAN), or silicone polycarbonate copolymers, or any combination thereof ([0104]).  Gallucci teaches that the thermoplastic polymer composition further comprises an anti-drip agent, the anti-drip agent is chosen from a fibril forming or non-fibril forming fluoropolymer, and the anti-drip agent is polytetrafluoroethylene (PTFE) ([0116]-[0118]).


Claim Rejections - 35 USC § 102/103


Claims 1-6, 10, 12-13, 15-17, 19, 21 and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hansen et al. (US 2004/0254286 A1), as evidenced by Wikipedia and Brittanica.

Regarding claims 1-6, 10, 12-13, 15-17, 19, 21 and 28, Hansen teaches polyester compositions comprising microfibers (Abstract).  Hansen teaches that in some preferred embodiments, the polyester composition comprises from about 0.01 to about 15 weight percent of microfibers, based on the total weight of the polyester composition.  Hansen teaches that he microfibers have lengths of about 0.1 to about 100 microns and diameters of about 8 to 12 microns ([0014]).  Hansen teaches microfibers such as DYNEEMA and KEVLAR ([0019]-[0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789              

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789